 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          JAIME PLASCENCIA,                               CASE NO. C17-1505 MJP

11                                Plaintiff,                ORDER DENYING STIPULATED
                                                            MOTION RE SUMMARY
12                 v.                                       JUDGMENT BRIEFING AND
                                                            OTHER DEADLINES
13          COLLINS ASSET GROUP, LLC,

14                                Defendant.

15

16          The Court, having received and reviewed the Stipulated Motion Re Summary Judgment

17   Briefing and Other Deadlines (Dkt. No. 101), makes the following findings:

18          1. The Motion contains no specific (or insufficient) facts to establish good cause for a

19             continuance/revision; and

20          2. The motion provides no suitable explanation as to why the existing case schedule

21             deadlines will not be met.

22

23

24

     ORDER DENYING STIPULATED MOTION RE SUMMARY JUDGMENT BRIEFING AND OTHER
     DEADLINES - 1
 1          Therefore, IT IS ORDERED that the request to revise the existing case schedule is

 2   DENIED without prejudice to bring a renewed motion which cures the defects noted above and

 3   outlines a plan for meeting the revised deadlines.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated April 15, 2019.



                                                          A
 7

 8
                                                          Marsha J. Pechman
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION RE SUMMARY JUDGMENT BRIEFING AND OTHER
     DEADLINES - 2
